Citation Nr: 0325862	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral corneal 
scars due to recurrent herpetic keratitis, status post right 
corneal grafts, currently evaluated as 30 percent disabling.

2.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2003) for the period from April 2001 
to July 2001.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran had active military duty from August 1973 to 
April 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Buffalo, New York (RO).

On appeal the veteran appears to raise the question of 
entitlement to a fee basis card.  While the RO does not have 
jurisdiction, the issue nevertheless should be referred to 
the VA Medical Center at Syracuse, New York for appropriate 
action.  

Further, the appellant appears to raise the issues of 
entitlement to service connection for a sleep disorder 
secondary to medication for his service connected eye 
disorder, and entitlement to a temporary total disability 
evaluation pursuant to the provisions of 38 C.F.R. § 4.30 
(2003) for the period from April to July 2001.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the RO failed to notify the veteran, with 
regard to the issues on appeal, of any specific information 
and evidence needed to substantiate and complete his claims, 
including particularly what evidence was to be provided by 
him, and what evidence VA will attempt to obtain for him.   

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio, Charles 
v. Principi, 16 Vet. App. 370 (2002); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  

2.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with Paralyzed Veterans of 
America.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




